Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 states that “a second roller mount operably coupled to the roller mount….” The limitation “the roller mount” implies that the second roller is coupled to the roller mount of claim 9 as opposed to the second roller mount of claim 12 (to which it is assumed the second roller would attached to).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 claims that “the brake is disposed superior to and posterior to the frame.” This is unclear as it is not clear how the brake would be disposed superior and posterior to the same frame at the same time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chritstensen (US Pub No.: 2009/0265019) in view of Hansen (US Pub No.: 2012/0016493) and Clausen (US Pub No.: 2015/0328020). 
Regarding claim 1, Chritstensen teaches a prosthetic foot (in the abstract) having an anterior toe end (the rightmost end of figure 6), and a posterior heel end (the leftmost end of figure 6),  comprising: a frame configured to couple to a prosthetic leg (the topmost part at part 20 of figure 6), a forefoot keel member including a first resilient substrate extending from the frame to the anterior toe end of the prosthetic foot (figure 6 part 60 that extends from the frame 20 to the anterior toe end of the foot), the first resilient substrate configured as a load bearing substrate for a walking human (as the device is disclosed to bear a load in the abstract, and as part 60 is disclosed as being a leaf spring in [0024], the first resilient substrate would bear a load from a walking human); a heel keel member including a second resilient substrate extending from the frame to the posterior heel end (figure 6 part 100), the second resilient substrate configured as a load bearing substrate for a walking human (as the device is disclosed to bear a load in the abstract, the second resilient substrate would bear a load from a walking human); a brake configured to resist a force in a vertical direction from inferior to superior with respect to the prosthetic leg; a third resilient substrate having a first end and a second end (figure 6 part 40), the first end extending vertically proximate to the brake and coupled to the brake, the second end of the third resilient substrate coupled to the forefoot keel proximate to the anterior toe end (shown in figure 5, where the rightmost end of the third substrate extends towards the toe end of the prosthetic foot).
However, Chritstensen does not teach a brake configured to resist a force in a vertical direction from inferior to superior with respect to the prosthetic leg; the first end extending vertically proximate to the brake and coupled to the brake, or a guide configured to direct the travel of the first end of the third resilient member in the vertical direction responsive to force on the second end that results from dorsiflexion.
Instead, Hansen (US Pub No.: 2012/0016493) teaches a brake configured to resist a force in a vertical direction from inferior to superior with respect to the prosthetic leg (being the braking mechanism in [0018] that would resist a force in a vertical direction as per the brake depicted in figure 2. The neutralizing springs of [0050] are also taken to be a part of the braking mechanism of Hansen as they are in series with the brake itself); the first end extending vertically proximate to the brake and coupled to the brake (the brake of Hanssen could be implemented within Chritstensen such that it would be vertically proximate to the first end of the third resilient substrate of Chritstensen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
From here, Clausen (US Pub No.: 2015/0328020) does teach a guide configured to direct the travel of the first end of the third resilient member in the vertical direction responsive to force on the second end that results from dorsiflexion (being part 22 in figure 4 that is a rotatable joint as per [0091]. This part is attached to an equivalent of a third resilient member in part 40 in figure 1 and is disclosed to be rotatable in [0091]. As such, this part would guide part 40 to rotate up and down, thereby allowing for a vertical movement of part 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rotation portion part 22 into the device of Chritstensen for the purpose of providing a specific connection between part 40 and part 20 of Chritstensen that would allow for a movement of the spring part 40 of Chritstensen as part 22 is a rotatable connector, disclosed in [0127].
Regarding claim 2, Chritstensen in view of Hansen and Clausen teach the prosthetic foot of claim 1, wherein Hansen teaches that the brake is configured to allow at least some movement of the first end of the third resilient member while resisting movement of the first end of the third resilient member (as the braking member is in series with a set of springs in [0050] that are taken to be integral to the damping of the prosthetic foot, some movement is taken to be present when a brake is locked in. Additionally, when a brake is unlocked, movement is allowed by the brake mechanism in [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Regarding claim 3, Chritstensen in view of Hansen and Clausen teach the prosthetic foot of claim 2, wherein Hansen teaches that the brake includes a vertically mounted spring  (being the neutralizing springs in [0050]) operably coupled to the first end of the third resilient member (it is argued that the brake of Hansen could be coupled to the third resilient member of Chritstensen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Regarding claim 4, Chritstensen in view of Hansen and Clausen teach the prosthetic foot of claim 2, wherein Hansen teaches the brake comprises a vertically mounted hydraulic cylinder (a hydraulic cylinder is disclosed in [0087] as being a type of brake in Hanssen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Regarding claim 5, Chritstensen in view of Hansen and Clausen teach the prosthetic foot of claim 4, wherein Hansen teaches the hydraulic cylinder has an adjustable resistance (as the brake member can be locked and unlocked in [0065], and as the brake may be a hydraulic brake in [0087], the resistance of a hydraulic brake is taught in Hanssen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Regarding claim 6, Chritstensen in view of Hansen and Clausen teach the prosthetic foot of claim 3, wherein Hansen teaches the brake includes a spring disposed about the hydraulic cylinder (the springs of [0050] can be disposed about the brake that may be a hydraulic cylinder type brake in [0087]), and wherein the spring and the hydraulic cylinder resist motion of the first end of the third resilient substrate in the superior direction (as the brake and spring of Hansen are attached to the third resilient structure of Chritstensen, a resistance of a movement in a superior direction would be allowed for by the brake of Hansen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Regarding claim 7, Chritstensen in view of Hansen and Clausen teach the prosthetic foot of claim 1 wherein the guide includes at least one roller operably rotatably mounted to the frame, the at least one roller including the surface (in Claussen, part 22 is taken to be a roller as it is a circular member that can be rotatable as per [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rotation portion part into the device of Chritstensen for the purpose of providing a specific connection between part 40 and part 20 of Chritstensen that would allow for a movement of the spring part 40 of Chritstensen the rotation portion part is a rotatable connector, disclosed in [0127].
Regarding claim 8, Chritstensen in view of Hansen and Clausen teach the prosthetic foot of claim 7, wherein Clausen teaches that the guide member includes a cam operably rotatably mounted to the frame (Clausen teaches a cam in [0046] that is mounted to a frame 107 in figure 36. Here, the cam is attached to part 113 which is taken to be a resilient member of Clausen. Said cam would replace the guide of Chritstensen in view of Hansen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cam of Clausen into the combination of Chritstensen in view of Hansen for the purpose of allowing a rotation of the ankle of the foot (as shown in figures 34A-34C) with an attachment to the resilient members of Chritstensen that would allow for the leg to deform under pressure.
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chritstensen (US Pub No.: 2009/0265019) in view of Clausen (US Pub No.: 2015/0328020). 
Regarding claim 9, Chritstensen discloses a prosthetic foot (as per the abstract) having an anterior toe end (being the rightmost end of figure 6), and a posterior heel end (being the leftmost end of figure 6), comprising: a frame (figure 6 part 22, which would connect between a prosthetic foot and a socket in [0025]) including a top mount interface configured to couple to a prosthetic leg (figure 6 part 20, which is configured to attach the rest of the prosthetic foot interface in figure 6), a forefoot keel member including a first resilient substrate operably coupled to angled mount surface and extending to the anterior toe end of the prosthetic foot (being part 60 of figure 6, that extends from part 20 to the anterior toe end of the device of figure 6), the first resilient substrate configured as a load bearing substrate for a walking human (as the device is disclosed to bear a load in the abstract, and as part 60 is disclosed as being a leaf spring in [0024], the first resilient substrate would bear a load from a walking human); a heel keel member including a second resilient substrate operably coupled to the angled mount surface and extending to the posterior heel end (figure 6 part 100), the second resilient substrate configured as a load bearing substrate for a walking human (as the device is disclosed to bear a load in the abstract, the second resilient substrate would bear a load from a walking human); a drive spring including a third resilient substrate having a first end and a second end, the first end extending vertically and operably coupled posterior to the prosthetic leg, the second end of the third resilient substrate coupled to the forefoot keel proximate to the anterior toe end (figure 6 part 40. This is disclosed as a lower forefoot leaf spring in [0026]. As such, this is taken to be the equivalent to a drive spring as the spring would impart a force to the foot system during a walking, causing a movement of the device shown in figures 1-2); 
However, Chritstensen does not teach an angled mount surface disposed inferior to the top mount interface, and a roller mount disposed posterior to the top mount interface and the angle mount surface; a roller operably coupled to the roller mount and configured to direct the travel of the third resilient member.
Instead, Clausen would teach an angled mount surface disposed inferior to the top mount interface (at part 16 to which part 32 attaches to), and a roller mount (being the connection of part 22 to part 20) disposed posterior to the top mount interface and the angle mount surface (part 22, which is taken to be posterior to the angle mount surface, is also taken to be a roller as it is a rotatable connection portion in [0116]); a roller operably coupled to the roller mount and configured to direct the travel of the third resilient member (the roller 22 would direct the movement of part 40, wherein part 40 would be a third resilient member of Clausen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rotation portion part 22 into the device of Chritstensen for the purpose of providing a specific connection between part 40 and part 20 of Chritstensen that would allow for a movement of the spring part 40 of Chritstensen as part 22 is a rotatable connector, disclosed in [0127]. Additionally, part 16 being incorporated as a separate connector would also allow for a flexible connection of the resilient member to the rest of the prosthetic foot, as per [0126]-[0127].
Regarding claim 10, Chritstensen in view of Clausen would teach the prosthetic foot of claim 9, wherein Clausen teaches a first end of the forefoot keel member is operably coupled to the angled mount surface (being part 32 in Clausen that is attached to the angled mount. Here, the first end of the forefoot keel member of Chritstensen is also seen as being attachable to the angled mount of Clausen), and a first end of the heel keel member is operably coupled to the angled mount surface and between the angled mount surface and the first end of the forefoot keel member (it is argued that the first end of the heel keel member of Chritstensen could also be attached to the angled mount surface of Clausen).
Regarding claim 11 Chritstensen in view of Clausen would teach the prosthetic foot of claim 9, wherein Chritstensen would teach that the drive spring includes at least one additional resilient substrate disposed adjacent to the third resilient substrate (being figure 6 part 90, which is a resilient structure as it is flexible and can store energy as per [0037]).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chritstensen (US Pub No.: 2009/0265019) in view of Clausen (US Pub No.: 2015/0328020) in further view of Hansen (US Pub No.: 2012/0016493). 
Regarding claim 14, Chritstensen in view of Clausen teach the prosthetic foot of claim 9. However, said combination does further comprise a brake configured to resist a force with respect to the prosthetic leg, and wherein the brake is operably coupled to the first end of the third resilient member. 
Instead, would Hansen (US Pub No.: 2012/0016493) teach a brake configured to resist a force with respect to the prosthetic leg, and wherein the brake is operably coupled to the first end of the third resilient member (being the braking mechanism in [0018] that would resist a force in a vertical direction as per the brake depicted in figure 2. The neutralizing springs of [0050] are also taken to be a part of the braking mechanism of Hansen as they are in series with the brake itself). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rotation portion part 22 into the device of Chritstensen for the purpose of providing a specific connection between part 40 and part 20 of Chritstensen that would allow for a movement of the spring part 40 of Chritstensen as part 22 is a rotatable connector, disclosed in [0127]. Additionally, part 16 being incorporated as a separate connector would also allow for a flexible connection of the resilient member to the rest of the prosthetic foot, as per [0126]-[0127].
Regarding claim 15, Chritstensen in view of Clausen and Hansen teach the prosthetic foot of claim 14, wherein Hansen teaches that the brake is configured to allow at least some movement of the first end of the third resilient member while resisting movement of the first end of the third resilient member (as the braking member is in series with a set of springs in [0050] that are taken to be integral to the damping of the prosthetic foot, some movement is taken to be present when a brake is locked in. Additionally, when a brake is unlocked, movement is allowed by the brake mechanism in [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chritstensen (US Pub No.: 2009/0265019) in view of Jonsson (US Pub No.: 2016/0310298) and Hansen (US Pub No.: 2012/0016493). 
Regarding claim 16 Chritstensen teaches a prosthetic foot (in the abstract) having an anterior toe end (the rightmost end of figure 6), and a posterior heel end (the leftmost end of figure 6), comprising: a frame configured to couple to a prosthetic leg (figure 1 part 20), a forefoot keel member including a first resilient substrate extending from the frame to the anterior toe end of the prosthetic foot (figure 6 part 60 that extends from the frame 20 to the anterior toe end of the foot), the first resilient substrate configured as a load bearing substrate for a walking human (as the device is disclosed to bear a load in the abstract, and as part 60 is disclosed as being a leaf spring in [0024], the first resilient substrate would bear a load from a walking human); a heel keel member including a second resilient substrate extending from the frame to the posterior heel end (figure 6 part 100), the second resilient substrate configured as a load bearing substrate for a walking human (as the device is disclosed to bear a load in the abstract, the second resilient substrate would bear a load from a walking human); and an adjustable spring member including a third resilient substrate (figure 6 part 40), the third resilient substrate having a first end and a second end (figure 6 part 40, with the first end being attached to part 20 and the second end extending towards the toe region on the rightmost end of figure 6).
However, Chritstensen would not teach an instance the forefoot keel comprising first and second independently flexing fingers. Instead, Jonsson does teach a forefoot keel comprising a first and second independently flexing fingers (being the parts of part 110 on both sides of the slit 118 in figure 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slit 118 of Jonsson that creates two toe regions into the device of Chritstensen for the purpose of allowing the toe region to have two portions that flex independently to each other (in [0043]) that is beneficial as this would allow for a greater degree of flexion of the feet to replicate a natural foot (as a flexion of a foot is disclosed in [0045]).
From here, Hansen would teach a brake, the brake configured to be coupled to the prosthetic leg, or that the third resilient member coupled to the brake (being the braking mechanism in [0018] that would resist a force in a vertical direction as per the brake depicted in figure 2. The neutralizing springs of [0050] are also taken to be a part of the braking mechanism of Hansen as they are in series with the brake itself), the second end of the third resilient substrate operably coupled to each of the first and second fingers of the forefoot keel proximate to the anterior toe end (the second end of the third substrate of Hansen being part 40 of figure 4 of Hansen would be coupled to the first and second fingers of Jonson during the presented combination). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Regarding claim 17, Chritstensen in view of Jonsson and Hansen teach the prosthetic foot of claim 16, wherein Hansen teaches that the brake is configured to provide resistance to a travel of the first end of the third resilient substrate in the superior direction (the braking mechanism in [0018] that would resist a force in a vertical direction as per the brake depicted in figure 2. The neutralizing springs of [0050] are also taken to be a part of the braking mechanism of Hansen as they are in series with the brake itself). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.
Regarding claim 18, Chritstensen in view of Jonsson and Hansen teach the prosthetic foot of claim 16, with Jonsson further comprising a mount coupled to the first finger and the second finger of the forefoot keel proximate the anterior toe end (being part 140 in figure 1A that is depicted as being proximate to the anterior toe end of Jonsson. Part 140 is disclosed as being a fastener in [0047]), and wherein second end of third resilient member is coupled to the mount superior to the first finger and the second finger (as the mount is between parts 130 and 110 in Jonsson, it is argued that the mount can be coupled to the third resilient member of Chritstensen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slit 118 of Jonsson that creates two toe regions as well as the mount for securing the two toe regions to the rest of the device into the device of Chritstensen for the purpose of allowing the toe region to have two portions that flex independently to each other (in [0043]) that is beneficial as this would allow for a greater degree of flexion of the feet to replicate a natural foot (as a flexion of a foot is disclosed in [0045]).
Regarding claim 19, Chritstensen in view of Jonsson and Hansen teach the prosthetic foot of claim 16, wherein Hansen teaches that the brake is disposed superior to and posterior to the frame (it is argued that the brake of Hansen could be disposed superior to or posterior to the frame of Chritstensen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake of Hansen into the device of Chritstensen for the purpose of providing a system that is lockable or unlockable to allow or prevent a free movement of a prosthetic foot, as detailed in [0065] of Hansen.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claim 12, prior art including 
Chritstensen (US Pub No.: 2009/0265019), Hansen (US Pub No.: 2012/0016493), Clausen (US Pub No.: 2015/0328020), and Jonsson (US Pub No.: 2016/0310298) as well as uncited art like Ward (US Pub No.: 2014/0330393) and Lindhe (US Pub No.: 2017/0304082) are taken to be the best combination of references to teach claim 12. However, said prior art does not teach that the frame further includes a second roller mount and a second roller operably coupled to the roller mount and configure to direct the travel of the third resilient member. While Clausen was relied upon to teach one roller, Clausen did not teach a second roller and mount such that both rollers would be attached to a third resilient member. From here, Ward was looked at to teach two rotating parts in 40 and 58 that could be loosely interpreted as rollers.  However, an attachment to a resilient member was not present here and a motivation to attach both rolling parts to a resilient member was not present to justify such a combination. From here, Clausen (US Pub No.: 2007/0050045) would teach two rotating members 114 and 118 attached to a resilient member 104. However, part 104 of Clausen 2007 would not be analogous to a third resilient member. As such, incorporating parts 118 and 114 of Clausen 2007 into the combination of references used to teach claim 11 (to which claim 12 depends on) would not have a motivation as said combination would leave unclear how the first resilient substrate would still attach to a frame if both connections would be labeled as rollers attached to a third substrate.  As such, claim 12, with limitations incorporated from the claims to which claim 12 depends on, would be allowable over prior art. 
Claim 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ward (US Pub No.: 2014/0330393) discloses a prosthetic leg with two rotating elements in 58 and 40. Lindhe (US Pub No.: 2017/0304082) discloses a prosthetic foot with a plurality of spring blades (parts 3-5 in the figures as disclosed in the abstract). Clausen (US Pub No.: 2007/0050045) would teach two rotating members, which are argued to be loosely defined as rollers, 114 and 118 attached to a resilient member 104. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774